Citation Nr: 1718320	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-29 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a right leg groin injury.

2. Entitlement to service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease (COPD) (claimed as collapsed lung).

3. Entitlement to an initial increased rating for bilateral hearing loss (currently rated at 10 percent prior to September 3, 2013, and at 20 percent from that date). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse

ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1956. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, rated 10 percent disabling effective August 17, 2010, and denied service connection for tinnitus, COPD, and a right leg groin injury. A September 2013 rating decision subsequently increased the rating for bilateral hearing loss to 20 percent, effective September 3, 2013. In February 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. Following the hearing, the Veteran submitted additional evidence and included a waiver of review by the Agency of Original Jurisdiction (AOJ). 

The Board notes that, after the Veteran perfected his appeal, the Veteran's claim of entitlement to service connection for tinnitus was granted in a November 2013 rating decision. Because that decision represents a full grant of the benefit sought, the issue is no longer before the Board. 

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's claim of service connection for a collapsed lung (later recharacterized as COPD by the RO) to encompass any chronic respiratory disorder, to include COPD, as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


FINDING OF FACT

On the record during his February 2017 Board hearing, the Veteran withdrew his appeal seeking service connection for a right leg groin injury.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal with respect to the Veteran's claim seeking service connection for a right leg groin injury. 38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Inasmuch as the Veteran expressed his intent to withdraw his appeal seeking service connection for a right leg groin injury, there is no reason to belabor the impact of notice and assistance requirements on this matter. Any notice defect or duty to assist omission is harmless.

II. Legal Criteria, Facts, and Analysis

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary. 38 U.S.C.A. § 7104. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202. The withdrawal of an appeal must be either in writing or on the record at a hearing. 38 C.F.R. § 20.204. Withdrawal can be by the Veteran or by his representative. Id. 

On the record during his February 2017 hearing, the Veteran withdrew his appeal seeking service connection for a right leg groin injury. Accordingly, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to this issue. Accordingly, as the Board has no further jurisdiction to review appeals on this matter, it is dismissed.


ORDER

The appeal seeking service connection for a right leg groin injury is dismissed.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims, specifically by obtaining VA examinations. The Board notes that the Veteran's service treatment records were destroyed by a fire. 

I. Chronic Respiratory Disorder

The Veteran stated that he was hospitalized at Hahn Air Force Base (AFB) (stated as "Hans") with a collapsed lung in 1954. He testified that he and other guards would light coal brick heaters in their guard huts to keep warm during the German winters, and that he believes exposure to such fumes caused his current respiratory problems. The Veteran also testified that everyone in the barracks smoked tobacco. 

Review of the record demonstrates that no attempt has been made to obtain records from Hahn AFB for the Veteran's hospitalization during service. Such additional records should be obtained, if possible, before deciding the Veteran's appeal. See 38 C.F.R. § 3.159(c)(2).
Following his hearing, the Veteran submitted a private treatment opinion by O. Chavez, nurse practitioner, stating that "[i]t is most likely that the exposure which [the Veteran] endured during his military career to coal bri[c]k heaters and exposure to second hand smoking could have significantly contributed to his current diagnosis of COPD." Unfortunately, the speculative terminology "could have" provides an insufficient basis for an award of service connection, limiting the probative value of the opinion. See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative). Further, service connection for a disability on the basis that it resulted from an injury or disease attributable to tobacco usage by the Veteran during service is prohibited. 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300. Because the private opinion provided is currently not sufficient to be used as evidence supporting the claim (as explained above), a VA examination is necessary. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

If the Veteran wishes for nurse practitioner Chavez's opinion to be used as evidence supporting the claim, he may obtain a supplemental opinion from nurse practitioner Chavez about whether the Veteran's chronic respiratory disorder is at least as likely as not (which means a 50 percent or greater probability) related to his military service.  Any such opinion MUST be supported by a thorough explanation (rationale) because, by law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.

II. Hearing Loss

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability. Peters v. Brown, 6 Vet. App. 540, 542 (1994). While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Veteran testified that his service-connected bilateral hearing loss has worsened since his last VA examination in September 2013. See id.; see also Snuffer v. Gober, 10 Vet. App 400, 403 (1997) (a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability has increased in severity). Therefore, a new VA examination is necessary.

Because the case is being remanded, the Board will take the opportunity to obtain any outstanding VA or private treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should obtain in-patient hospital records from Hahn AFB during the Veteran's military service. Specifically, the Veteran reports that he was hospitalized during the winter of 1954 for a collapsed lung. Because such records are presumably in the custody of a Federal department or agency, the amount of effort needed to be expended in obtaining these records is governed by 38 C.F.R. § 3.159(c)(2). 

If such records are not received pursuant to the AOJ's request, the Veteran should be so notified and the AOJ's efforts should be documented in the manner required by 
38 C.F.R. § 3.159(e)(1).

2. The AOJ should obtain copies of VA treatment records for the Veteran's chronic respiratory disorder and bilateral hearing loss from February 2014 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his chronic respiratory disorder and bilateral hearing loss are associated with the record.

3. The AOJ should obtain, if possible, updated records of all private evaluations and treatment the Veteran has received for his chronic respiratory disorder and bilateral hearing loss. The Veteran must assist in the matter by identifying his private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

4. After the above development is completed, the AOJ should arrange for an examination to determine the nature and likely cause of the Veteran's chronic respiratory disorder. The Veteran's claims file must be reviewed by the examiner in conjunction with the examination. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

(a) Please identify (by medical diagnosis) the Veteran's current chronic respiratory disorder and any chronic respiratory disorder present during the appeal period (dating to August 2010). 

(b) What is the most likely cause for each of the Veteran's chronic respiratory disorders? Specifically, IS THERE A 50 PERCENT OR GREATER PROBABILITY (that is, is it "at least as likely as not") that the disability is related to the Veteran's military service?  The examiner MUST address any relevant military hospital records from the Veteran's service, and the Veteran's lay statements that he often inhaled fumes from coal brick heaters while serving.  The examiner must, to the degree possible, consider ONLY the coal fumes and not tobacco use.  38U.S.C.A. § 1103; 38 C.F.R. § 3.300.

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. After the development outlined in steps one through three of this remand are completed, the RO should arrange for the Veteran to be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss. In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints of functional impairment are consistent with his level of hearing loss shown). 

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

6. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


